—Order, Supreme Court, Bronx County (Irwin M. Silbowitz, J.), entered April 1, 1985, denying defendant’s motion to vacate plaintiff’s note of issue and statement of readiness, unanimously reversed, on the law and on the facts and in the exercise of discretion, with costs, and the motion granted.
It was sharp practice for plaintiff’s counsel, on or about January 29, 1985, to file a note of issue and statement of readiness indicating "there are no outstanding requests for discovery,” when defendant’s attorney, by letter of January 10, 1985 and by follow-up letter of January 24, 1985, had inquired of him as to whether plaintiff’s aunt, a witness, who was claiming lack of service, would appear for deposition, if re-served. Apparently, defendant’s counsel had made the same inquiry by telephone the day before and plaintiff’s attorney, had promised to "get back to [him].” Accordingly, we reverse and strike the note of issue and statement of readiness. Concur—Sullivan, J. P., Ross, Carro, Kassal and Ellerin, JJ.